I dissent for the reason that there is no primary negligence shown. The rough piece of steel mentioned in the majority opinion was about 28 inches below the top of the tender, and at a place where deceased was not supposed to be. There were steps both in front and at the rear for him to use. Instead of using the steps provided for him, he climbed down at or near the corner of the tender and at a place not provided for him by the defendant.
Mr. Justice SWINDALL and Mr. Justice KORNEGAY join me in the dissent.